Citation Nr: 1514111	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980, from May 1981 to September 1992, and from April 2006 to August 2006. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed, and in April 2014, the Board remanded the claim for additional development. 

In February 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board first notes that in April 2014, it remanded this claim for further procedural and evidentiary development.  The Board directed that an attempt should be made to obtain the Veteran's SSA's records, and this has been done.  The Board also directed that the Veteran be sent a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and requested to provide specific details of the alleged stressful event(s).  In November 2014, this was done, however, there is no record of a response.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons: 

In its April 2014 remand, the Board directed that the Veteran be issued a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD," and that the Veteran be notified of the recent changes to 38 C.F.R. § 3.304(f).  Citing 75 Fed. Reg. 39843 (July 13, 2010).  In November 2014, the Veteran was sent another VCAA notice, however, it does not appear to have included the recent changes to 38 C.F.R. § 3.304(f).  On remand, the Veteran must be notified of the recent changes to 38 C.F.R. § 3.304(f).  Stegall.
 
With regard to the claim for PTSD, the Board's remand noted that the Veteran's claimed stressors included witnessing the crash of a C-130 aircraft in about 1985 or 1986, which resulted in multiple fatalities, being beaten by four men while at Ft. Bragg, and seeing dead bodies during duties as a "communicator for a tanker" during service in the Gulf War, between 1990 and 1991.  The Board stated that current regulations require verification of the first two claimed stressors before they can be accepted.  The Board directed that if it was determined that sufficient details are of record so as to warrant an attempt to verify either of these claimed stressors, an attempt should be made to verify the in-service stressor(s) with the U.S. Army and Joint Services Records Research Center (JSRRC).  The Board stated that if it was determined that sufficient details are not of record to warrant an attempt to verify either of the claimed stressors, that a formal finding must be made to the effect that an effort at documentation is not warranted due to a lack of sufficient information.  

In this case, notwithstanding the fact that the Veteran did not respond to the stressor statements sent to him in November 2014, the Veteran's claims file does not show that a determination was ever made as to whether sufficient details are of record so as to warrant an attempt to verify either of these claimed stressors.  Furthermore, an effort was not made to either verify these in-service stressor(s) with the JSRRC or make a formal finding to the effect that an effort at documentation is not warranted due to a lack of sufficient information.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(n) (Sept. 29, 2006).  On remand, this should be done.  Stegall.

Finally, the Board's April 2014 remand directed that the Veteran should be afforded a psychiatric examination.  Although an RO deferred rating decision, dated in October 2014, noted that this had not yet been done, it does not appear that the Veteran was ever afforded an examination.  On remand, this should also be accomplished.  Id.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD," and notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2.  Make a determination as to whether or not sufficient details are of record so as to warrant an attempt to verify a claimed stressor (other than any stressor involving service in the Persian Gulf).  

a)  If it is determined that sufficient details are of record so as to warrant an attempt to verify a claimed stressor(s), attempt to verify the in-service stressor(s).  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor(s).  Provide the JSRRC with a description of the Veteran's claimed stressor(s), and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

b)  If it is determined that sufficient details are not of record to warrant an attempt to verify either of the claimed stressors, make a formal finding to the effect that an effort at documentation is not warranted due to a lack of sufficient information.
 
3.  After the above-noted development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims files should be provided to the examiner in connection with the examination, and the examiner should state that the C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder, other than PTSD, had its onset during active service.  If a psychosis is diagnosed, the examiner should also indicate whether it was manifest within one year of separation from service, and, if so, the type and severity of the psychiatric symptoms present as of that time.  

b) The examiner should be requested to determine whether the Veteran has PTSD under the criteria as set forth in DSM-IV, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must state the stressor(s) that are relied upon to support the diagnosis. 

c) A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

d) The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
4.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



